Citation Nr: 0601364	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO, which 
granted service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, assigning 
noncompensable evaluations for all of these conditions, with 
an effective date of October 16, 2001.  

In a July 2003 rating decision, the RO granted four increased 
evaluations, to 10 percent as to each, for the service-
connected bilateral peripheral neuropathy of the upper and 
lower extremities, effective from October 16, 2001.

This case was previously before the Board in August 2004, at 
which time the claims on appeal were remanded for additional 
evidentiary development.  The development requested therein 
has been undertaken, and the case has returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities is 
manifested by sensory deficits reported as leg tingling and 
numbness, characterized as mild, without evidence of muscular 
atrophy; and an EMG (electromyograph) report which revealed 
an abnormal sensory nerve conduction study of the right sural 
nerve.

2.  Peripheral neuropathy of the upper extremities is 
primarily manifested by numbness and tingling of the hands 
described as motor and sensory symptoms, 5/5 strength of the 
shoulders, elbows, and wrists bilaterally, with full ranges 
of motion in those areas and in the fingers bilaterally and a 
normal EMG study in the upper extremities, and with 
symptomatic neuropathy characterized as mild.


CONCLUSIONS OF LAW

1.  Since October 16, 2001, an evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2005).

2.  Since October 16, 2001, an evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8520 (2005).

3.  Since October 16, 2001, an evaluation in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8515 (2005).

4.  Since October 16, 2001, an evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity is not warranted. 38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, 
Diagnostic Code 8515 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
this case, notice was provided to the appellant both before 
and after the initial adjudication; therefore, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In December 2001 and February 2004 letters implementing VA's 
duty to notify and to assist, the RO informed the veteran of 
the steps that had been undertaken with respect to 
evidentiary development of his claims, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
The September 2004 letter provided full notice as to the 
VCAA's provisions, including the statement, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  In addition, the veteran 
was advised by virtue of April 2002 and July 2003 rating 
decisions and a detailed August 2002 Statement of the Case 
(SOC), of the pertinent law and what the evidence must show 
in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that the case was remanded in August 2004 for, 
among other reasons, to obtain schedule a VA examination.  VA 
examinations, to include an EMG study, were conducted in 
2005.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and to assist him in developing relevant evidence.  A 
Supplemental SOC was provided in June 2005.  Accordingly, the 
Board finds that no prejudice will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA medical records have been secured for the file, and a 
recent VA examination was conducted in 2005.  For its part, 
VA has done everything reasonably possible to assist the 
veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a February 1999 rating action, the RO granted service 
connection for diabetes mellitus, which, although not shown 
in service, was diagnosed in May 1998, within one year of the 
veteran's discharge from service.  Medical evidence showed 
that he had type II diabetes, which was not insulin 
dependent, nor was the need for a hypoglycemic agent 
mentioned in the report.  A 10 percent evaluation was granted 
effective from May 1998.

VA outpatient records dated from May to August 1999 show that 
the veteran complained of symptoms including tingling in the 
toes and feet, and blurred vision.  He was advised as to a 
diabetic diet, and was started on Glyburide.

A VA examination for diabetes mellitus was conducted in 
October 1999.  The veteran's symptoms included episodes of 
lightheadedness and headaches.  The examiner noted that the 
veteran was taking 5 mg of Glyburide each day for control of 
diabetes, which he had only been taking for seven weeks.  The 
examiner felt that the veteran was approaching control of his 
diabetes with oral medication and diet control.  It was noted 
that he had never had an episode of ketoacidosis, and had no 
documented evidence of hypoglycemia attacks.  It was reported 
that the veteran was physically active.  Impressions of non-
insulin-dependent diabetes mellitus, approaching control; 
elevated diastolic blood pressure; and absent patellar reflex 
left and hypoactive reflexes in both arms, cause 
undetermined, were made.

In October 2001, the veteran filed a claim for an increased 
evaluation for his diabetes mellitus.  

VA medical records include an entry dated in August 2001, at 
which time the veteran underwent a diabetic foot examination.  
Thickening of the 4th and 5th nails was noted.  Sensory 
examination was within normal limits and there were no 
complaints of pain.  Tibial pulses were present and within 
normal limits.  An entry dated in February 2002 indicates 
that the veteran's diabetes was uncontrolled.  It was noted 
that he was started on insulin two months previously.  The 
entry indicated that the veteran thought he was experiencing 
symptoms of carpal tunnel syndrome because of bilateral hand 
paresthesias.  

A VA diabetes mellitus examination was conducted in March 
2002.  The examiner observed that the veteran had type II 
diabetes mellitus, on insulin, which was in very bad control.  
The examiner commented that the veteran had a lot of 
complications from diabetes, including peripheral neuropathy 
of the hands and feet to a moderate degree with discomfort, 
numbness, and tingling, particularly at night.  Physical 
examination revealed numbness and tingling of the hands.  The 
examiner thought this was peripheral neuropathy, and also 
noted loss of sensation in the feet.  It was noted that his 
peripheral pulses seemed normal.  The impressions included 
peripheral neuropathy of the hands and feet.  

In April 2002 the RO granted service connection for 
peripheral neuropathy of the upper and lower extremities 
bilaterally, each of which was assigned a non-compensable 
evaluation from October 2001.

VA records show that, in June 2002, the veteran was seen for 
complaints of tingling in the hands and feet. 

The record contains a July 2002 medical statement from Dr. H. 
indicating that the veteran was under the doctor's care for 
diabetes mellitus and diabetic neuropathy.

VA records show that a diabetic foot examination was 
conducted in November 2002.  The evaluation revealed no skin 
breaks, deformity, erythema, trauma, nail deformities, 
extensive calluses or pitting edema.  Sensory examination of 
the feet was abnormal.  The dorsalis pedis and posterior 
tibial pulses were present and within normal limits.  The 
veteran had no complaints of foot pain.  

A February 2003 diabetes clinic note reveals an assessment of 
type I diabetes mellitus with ? mild neuropathy (or this 
could be related to his back problems).

The veteran presented testimony at a hearing held at the RO 
in May 2003.  He testified that control of his diabetes 
mellitus required restricted activity, diet control, and 
insulin dependence (3 shots daily totaling 50 units).  The 
veteran stated that his VA physician restricted his 
activities when his blood sugar was 250 or higher, directing 
him not to do any exercise at all at that point.  He also 
stated that he had experienced hypoglycemic reactions which 
did not require hospitalization, and that he had stopped 
taking oral medication completely because it was ineffective.  
The veteran indicated that he had been employed as a social 
service engineer, driving a vehicle and fixing diagnostic 
imaging equipment, but that he had been unemployed for a 
couple of months unrelated to his diabetes mellitus.  The 
veteran reported that his doctor had characterized his 
neuropathy as moderate, not mild.  He testified that his 
hands and feet tingled and that he experienced numbness in 
the feet.

The record contains a second medical statement from Dr. H. 
dated in June 2003, again indicating that the veteran was 
under the doctor's care for diabetes mellitus and diabetic 
neuropathy.

A VA diabetes mellitus examination was conducted in May 2003.  
Symptoms including weight loss, erectile dysfunction and 
neurological manifestations such as coldness, numbness and 
tingling in the hands and feet were noted.  Neurological 
examination revealed normal tendon reflexes including knee 
and ankle jerks.  Sensory examination revealed normal light 
touch and position sensations, but vibratory and pinprick 
sensations were moderately decreased in the distal feet and 
toes, as well as in the distal hands and fingers.  Romberg 
testing was negative.  A diagnosis of diabetes mellitus, type 
I, insulin dependent, and erectile dysfunction of three years 
duration was made.  The examiner also stated that there was 
clinical evidence of distal peripheral neuropathy of the 
hands and feet of mild to moderate degree.  The examiner also 
noted that the veteran's diagnosis had been changed from 
diabetes type II to diabetes mellitus type I, based upon the 
veteran's age at onset (23) and inability to be controlled 
with oral medication.

In a July 2003 rating decision, the RO granted separate 10 
percent evaluations for peripheral neuropathy of the upper 
and lower extremities, effective from October 2001.

A July 2004 diabetes clinic note documents the veteran's 
complaints of numbness and pain in the right lower extremity.  
Physical examination revealed decreased sensation over the 
first 3 toes bilaterally and loss of sensation greater on the 
soles than on the dorsum of the feet.  The evaluation 
revealed no skin breaks, deformity, erythema, trauma, nail 
deformities, extensive calluses, or pitting edema.  The 
dorsalis pedis and posterior tibial pulses were present and 
within normal limits.  The veteran had no complaints of foot 
pain.  

A VA examination was conducted in April 2005, and initially 
the claims folder was not reviewed.  With regard to 
neuropathy, the examiner noted that both arms were 
symptomatic every day, and that the veteran complained of 
tingling and numbness in the legs and lack of feeling in the 
toes.  The veteran complained of hand cramping on repeated 
use, with increased symptoms in the legs with stress and 
walking.  It was noted that these symptoms would last 
throughout the day and that flare-ups are usually in the form 
of increased pain tingling and numbness in the hands and 
feet.  The veteran reported that he had decreased his 
activities at home because he was not able to exercise, and 
since his symptoms increased with repeated activity.  A 
meniscus tear of the left knee was also noted.  The examiner 
explained that the radial, ulnar, and median nerves were all 
involved in the hand symptomatology and that in the legs, the 
nerve roots involved were at L4-5 and S1 (the sciatic nerve 
and its branches- tibialis post and peroneal).  

Physical examination of the hands and legs showed no evidence 
of atrophy.  Evaluation of the upper extremities revealed 
that reflexes, triceps, radial and brachioradialis reflexes 
were normal on the right and left side.  There was 5/5 power 
at the shoulder, elbow and wrist regions.  There was 
decreased sensation to fine touch at the tips of all the 
fingers.  Joint examination was normal in the upper 
extremities.  Examination of the lower extremities revealed 
that knee reflexes were normal bilaterally, but ankle 
reflexes were absent bilaterally.  Motor examination showed 
5/5 power in the hips, knees and ankles.  There was loss of 
fine sensation in the tips of all of the toes.  Joint 
examination of the hips and ankles was normal bilaterally, 
but left knee swelling was noted.  The examiner concluded 
that the findings were most consistent with sensory diabetic 
neuropathy extending from the shoulder on down and the knees 
on down.  It was noted that on examination, there was no 
sensation to all of the fingers and toes.  The examiner 
described the degree of disability as moderate, with no 
limitation of motion in the upper or lower extremities.  

A second VA evaluation was conducted in May 2005, at which 
time the examiner had the benefit of review of the claims 
folder as well as review of an EMG report of May 2005.  The 
EMG consult was obtained due to the veteran's complaints of 
tingling and numbness in both hands and feet.  The EMG 
findings revealed normal sensory nerve conduction studies of 
the: right median nerve; right ulnar nerve; left sural nerve; 
and normal motor nerve conduction studies of the right tibial 
and right peroneal nerves.  Sensory nerve conduction studies 
of the right sural nerve were abnormal as evidenced by 
decreased amplitude and onset latency.  A needle EMG was not 
performed because of poor yield with test with majority of 
the above tests being normal.  It was noted that this was a 
mildly abnormal study with findings suggestive but not 
confirmative of diabetic neuropathy, described as sensory 
polyneuropathy.  Physical examination revealed no muscle 
atrophy and full range of motion at the shoulders, elbows, 
wrists and fingers.  

During the second VA evaluation, the veteran reported that he 
had arm symptoms everyday and complained of leg numbness.  He 
complained of hand cramping of repeated use and noted that he 
could not feel injuries in the area of the hands.  He also 
stated that on sleeping he notices numbness in the hands and 
feet.  The examiner summarized that the veteran had sensory 
symptoms in the feet, but motor and sensory symptoms in the 
hands, which were not present all of the time.  The examiner 
described these symptoms as incomplete paralysis in the upper 
and lower extremities, since the veteran still had some 
functionality.  


On physical examination, the hands and legs showed no signs 
of atrophy.  On evaluation of the upper extremities, the 
reflexes, triceps, radial and brachioradialis reflexes were 
normal bilaterally.  There was 5/5 power at the shoulders, 
elbows and wrists.  Sensory examination showed decreased 
sensation to fine touch at the tips of the fingers.  Joint 
examination was normal in the upper extremities.  In the 
lower extremities, knee reflexes were normal bilaterally, but 
ankle reflexes were absent bilaterally.  Motor examination 
showed 5/5 power in the hips, knees and ankles.  There was 
loss of fine sensation in the tips of all of his toes and the 
dorsum of his feet.  Range of motion of the right hip, knee 
and ankle were normal.  Range of motion of the left hip and 
ankle were normal, but the left knee was swollen.  Range of 
motion of the left knee was from 0 to 90 degrees; and of the 
right knee was 0 to 100 degrees.  

The VA examiner concluded that the EMG confirmed that the 
veteran had neuropathy of the right lower extremity, 
involving the sural nerve of the right leg.  It was also 
noted that the EMG showed no neuropathy of the hands or of 
the upper extremities.  The examiner summarized that the 
veteran had mild neuropathy in his right leg-incomplete; and 
symptomatic neuropathy in the upper extremities and left leg 
with a normal EMG, the severity of which is mild according to 
the EMG.

III.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  In this case, all appeals have been made with the 
initial rating assigned following a grant of entitlement to 
compensation.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6.

IV.  Analysis

In this case, separate ratings have been assigned for the 
neurological complications of the diabetes mellitus.  (See 
Notes 1 and 2 to 38 C.F.R. § 4.119, DC 7913, regarding rating 
diabetes mellitus, indicating that separate ratings are 
available in those situations when the attendant 
complications are severe enough to be compensable, unless a 
100 percent schedular rating is assigned for the diabetes, 
which is not the case here).

38 C.F.R. § 4.123 provides that neuritis of the peripheral 
nerves, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

38 C.F.R. § 4.124 provides that neuralgia of a peripheral 
nerve characterized usually by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.




Peripheral neuropathy of both lower extremities is currently 
assigned separate 10 percent evaluations under under 38 
C.F.R. § 4.124a, DC 8520.  Paralysis of the sciatic nerve is 
rated under Diagnostic Code 8520.  Under this code, mild 
incomplete paralysis warrants a rating of 10 percent.  
Moderate incomplete paralysis warrants a rating of 20 
percent.  Moderately severe incomplete paralysis warrants a 
rating of 40 percent.  Severe incomplete paralysis, with 
marked muscular atrophy, warrants a rating of 60 percent.  An 
80 percent rating is warranted for complete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).  Complete paralysis of the sciatic nerve is 
manifested by: the foot dangles and drops, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.

In this case the neuropathy of the lower extremities has been 
described on VA examination (2005) as sensory and the 
severity of the neuropathy is described as mild, all of which 
is consistent with the currently assigned separate 10 percent 
evaluations in effect for peripheral neuropathy of both lower 
extremities.  The clinical evidence reveals absent ankle 
reflexes and loss of fine sensation in the tips of the toes 
and the dorsum of the feet.  An EMG confirmed neuropathy of 
the right lower extremity, characterized as mild and 
incomplete.  There was no atrophy or decreased motor ability 
in the hips, and ankles and range of motion was described as 
full.  Although range of motion of the knees was not 
evaluated as full the knees are separately service-connected 
for a joint disability and any associated loss of motion. 

The Board has also reviewed the evidence dated prior to 2005, 
but is unable to locate any findings which suggest that 
increased evaluations for lower extremity peripheral 
neuropathy is warranted.  In this regard, the record contains 
VA diabetic foot examinations (2002 and 2004) which document 
the veteran's complaints of numbness and pain in the lower 
extremity.  Essentially, these examinations revealed 
decreased sensation over the first 3 toes bilaterally and 
loss of sensation greater on the soles than on the dorsum of 
the feet.  The evaluations revealed no skin breaks, 
deformity, erythema, trauma, nail deformities, extensive 
calluses or pitting edema.  The dorsalis pedis and posterior 
tibial pulses were present and within normal limits.  The 
veteran had no complaints of foot pain at either time.  The 
record also contains a 2002 VA medical examination at which 
time, an assessment of peripheral neuropathy of the hands and 
feet to a moderate degree with discomfort, numbness and 
tingling, particularly at night, was made.  However, it is 
clear that thereafter more recent and complete studies such 
as a 2005 EMG report identified only mild symptomatology of 
the feet.

In light of the evidence indicative of mild neuropathy, 
wholly sensory in the lower extremities, and the EMG findings 
of a normal sensory nerve conduction study of the left sural 
nerve and a mildly abnormal sensory nerve conduction study of 
the right sural nerve, and taking into account the veteran's 
reported symptoms of numbness and tingling, the Board 
believes that the veteran's symptoms are most consistent with 
the currently assigned 10 percent evaluations bilaterally for 
incomplete paralysis of the sciatic nerve, as rated under 
Diagnostic Code 8520.  Accordingly evaluations in excess of 
10 (left) and 10 (right) percent are not warranted for 
neuropathy of the lower extremities at any time since October 
16, 2001, the effective date for the separate rating for 
these disabilities.

Peripheral neuropathy of the upper extremities is also 
separately rated.  In this regard 10 percent (right side-
major) and 10 percent (left side) evaluations are currently 
in effect under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2005).

Under DC 8515, mild impairment due to incomplete paralysis of 
the median nerve (minor) warrants a 10 percent disability 
rating.  Incomplete paralysis involving the median nerve as 
manifested by a moderate level of impairment warrants a 20 
percent (minor) or 30 percent (major) evaluation.  Incomplete 
paralysis involving the median nerve as manifested by a 
severe level of impairment warrants a 40 percent (minor) or 
50 percent (major) evaluation.  A 70 percent rating is 
assigned for complete paralysis of the median nerve on the 
major side with such manifestations such as the hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  Id.

The clinical evidence reflects that the veteran's 
neurological symptoms of the upper extremities consist 
primarily of numbness and tingling of the hands, inability to 
feel an injury in the area of the hands, as well as cramping 
and spasms in the hands, assessed by the 2005 examiner as 
constituting both motor and sensory symptoms in the hands.  
Above the wrist there is very little neurological impairment, 
and the strength in the shoulder, elbow, and wrist was 
described as 5/5, as shown by the 2005 VA examination report.  
Neuropathy of the upper extremities has been described on VA 
examination of 2005 as mild, revealing in essence only 
decreased sensation to fine touch in the tips of all of the 
fingers.  A 2005 EMG of the upper extremities was normal and 
that report also indicated that the veteran had full range of 
motion of the shoulders, elbows, wrists, and fingers.  

The Board has also looked at the evidence dated prior to 
2005, but is unable to locate any findings which suggest that 
increased evaluations for upper extremity peripheral 
neuropathy is warranted.  In this regard, the record contains 
several entries dated from 2001 forward documenting the 
veteran's complaints of hand numbness and tingling.  The 
record also contains a 2002 VA medical examination at which 
time, an assessment of peripheral neuropathy of the hands and 
feet to a moderate degree with discomfort, numbness and 
tingling, particularly at night, was made.  A VA diabetes 
mellitus examination was conducted in May 2003 at which time, 
sensory examination revealed normal light touch and position 
sensations, but vibratory and pinprick sensations were 
moderately decreased in the distal hands and fingers.  The 
examiner also stated that there was clinical evidence of 
distal peripheral neuropathy of the hands and feet of mild to 
moderate degree.  However, it is clear that thereafter more 
recent and complete studies such as a 2005 EMG report 
identified only mild symptomatology of the hands as well as a 
normal EMG study.


The aforementioned findings are consistent with the currently 
assigned separate 10 percent evaluations in effect for 
peripheral neuropathy of both upper extremities.  Accordingly 
evaluations in excess of 10 (left) and 10 (right) percent are 
not warranted for neuropathy of the upper extremities at any 
time since October 16, 2001, the effective date for the 
separate rating for these disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


